DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with the attorney of record, Bradley Edelman, on August 5, 2021.
The application has been amended as follows: 
Claim 9, line 3, “reflected by the reflector, into an electrical signal” has been amended to “reflected by the reflector, into [[an]] the electrical signal”
Allowable Subject Matter
2. Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11 and 17, Mikami (US PGPUB 20140224425) in view of Yoshihiro et al. (JP 2017062201) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and operational relationship of the polishing head, the reflector, the emitter, the terahertz waves, and the detector as particularly claimed in combination with all other elements of the respective claim.
Claims 2-10, 12-16 and 18-20 are allowed for depending from either claim 1, 11 or 17.

Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masumoto et al. (US PGPUB 20190310074) teaches emitting light through a wafer, the light having a wavelength of 350 nm to 2500 nm.
Kanzow et al. (US PGPUB 20180056478) teaches reflecting light off both surfaces of a wafer, wherein the light has a wavelength range between 1050 nm and 1600 nm. 
Kimura et al. (KR 20150092705) teaches reflecting a laser beam through a wafer
Choi et al. (US PGPUB 20140319784) teaches emitting visible light through a wafer and reflecting off of a wafer chuck
Mikami (US PGPUB 20140224425) teaches emitting light onto a surface of a wafer and then analyzing the reflected light, wherein the wavelength of the light is 400 nm – 800 nm. 
Onishi et al. (US PGPUB 20080227371) teaches reflecting light off both surfaces of a wafer. 
Yoshihiro et al. (JP 2017062201) (from IDS) teaches a contactless film thickness inspection of a film using terahertz waves.
KR 101739628 (from IDS) teaches an analyzing method for a wafer using terahertz waves. 
Han et al. (NPL #1) teaches an analyzing method to detect thickness of a sample by passing terahertz waves through the sample. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723